UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2417


TOMMY LEE STEVENS,

                Plaintiff - Appellant,

          v.

UNKNOWN NAME CLERK OF U.S.          CONGRESSMAN   WALTER   JONES
GREENVILLE, NC DISTRICT OFFICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cv-00519-FL)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Lee Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy Lee Stevens appeals the district court’s order

denying relief on his motion to reopen and affirming its earlier

order     accepting   the   magistrate   judge’s   recommendation    and

dismissing his mandamus petition under 28 U.S.C. § 1915(e)(2)(B)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Stevens v. Unknown Name Clerk, No. 5:11-cv-

00519-FL    (E.D.N.C.   Dec.   15,   2011).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     2